                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                        March 26, 2021
                                                                                 Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                  _______________________________________
                                                                             DAVID W. HERCHER
                                                                            U.S. Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF OREGON

 In re                                                    ) Case No.     21-30562-dwh7
 Big Valley Safety Training, LLC                          )
                                                          ) Application to Employ Attorney,
                                                          ) Attorney Certification,
Debtor(s)                                                 ) And Order Thereon

 The undersigned trustee applies to employ Holly C. Hayman and Leonard Law Group, LLC                      ,
 OSB# 114146 , whose address is 4110 SE Hawthorne Blvd. PMB #506, Portland, OR 97214                       ,
 as attorney to assist in the estate's administration, and certifies that:

 1. The proposed method of compensation (e.g., hourly rate) is:
     Reduced hourly rates for chapter 7 trustee matters, subject to periodic increase: Justin D.
     Leonard ($380), Tim A. Solomon ($360), and Holly C. Hayman ($310).
 2. The trustee estimates that the total legal fees for services to the estate will be $ _____________.
                                                                                             10,000
    If the estimate is $15,000 or greater, the trustee represents that proposals to provide the services
    were solicited from at least two different firms and such proposals were considered in view of the
    trustee's fiduciary duty to economically administer the estate.

 3. The trustee will require the assistance of the attorney to provide the following legal services:

     a. Discrete matters (for each matter, describe the matter and the potential benefit to the estate).
         Attorney will serve as general counsel and assist and advise the chapter 7 trustee in her
         analysis and evaluation of the Debtor's business transfers, priority claims, the extent of
         property of the Estate, and possible insurance claims and claims against third parties as a
         result of purported theft of estate property. Attorney will also assist the Trustee in
         analyzing the Estate's liability regarding a potential dispute with the landlord. Attorney will
         further assist the Trustee in her analysis and recovery of avoidable transfers. Finally,
         attorney will analyze the status of the Estate's tax liability.
753.90 (12/1/2018)                          Page 1 of 2


                           Case 21-30562-dwh7         Doc 12    Filed 03/26/21
    b. Incidental legal services to the trustee regarding the administration of the estate. Fees for the
       services shall not exceed the greater of $1,000 or 10% of the total compensation requested by
       the attorney.

 4. The trustee selected the above-named attorney because:
    Leonard Law Group, LLC has significant experience representing chapter 7 bankruptcy
    trustees, including in the investigation, recovery, and administration of estate assets.

 5. To the best of the trustee’s knowledge, the attorney has no connections with the entities listed in the
    verification below, except as described therein.
    N/A

    **Attorney Disclosure Cont.: in bankruptcy court. LLG has no open matters with
    Verizon. All past matters where LLG represented Verizon were unrelated to this case.

Date: _____________________
            03/25/2021                       _________________________________________________
                                             /s/ Jeanne E. Huffman
                                             Trustee

 I, the attorney named above, verify that:
      1) I will be the trustee's attorney of record;
      2) I have read 11 U.S.C. § 101(14) and § 327, and FRBP 2014(a); and
      3) my firm has no connections with the debtor(s), creditors, any other party in interest, their
          respective attorneys and accountants, the U.S. Trustee, any person employed in the office of the
          U.S. Trustee, or any District of Oregon bankruptcy judge, except as follows:
    Hon. Peter McKittrick was a firm partner until Dec. 31, 2014. Holly Hayman was an extern with
    Hon. Trish Brown and the UST in 2010. Verizon Wireless is a creditor in this case. LLG
    sometimes represents Verizon Wireless in contested matters and adversary proceedings in**

Date:         03/25/2021                     ________________________________________________
                                             /s/ Holly C. Hayman                    114146
                                             Attorney at Law                     OSB #

 The undersigned, Jeanne E. Huffman                                    , certifies that on   03/25/2021
 this application was submitted to the court.

                                             ________________________________________________
                                             /s/ Jeanne E. Huffman
                                             Signature

 IT IS ORDERED that employment of the above-named attorney is authorized retroactively to the date
 upon which the application was submitted to the court as certified above; and that compensation of the
 attorney will be authorized upon compliance with local procedures and subject to review pursuant to 11
 U.S.C. § 330.

                                                    ###
753.90 (12/1/2018)                          Page 2 of 2


                           Case 21-30562-dwh7         Doc 12    Filed 03/26/21
